MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order affirming the denial of petitioners’ applications for cancellation of removal.
We have reviewed the record and the responses to the court’s order to show cause, and we conclude that petitioners Gerardo Gonzalez-Elicea and Maria Teresa Gonzalez-Sugura have failed to raise a colorable constitutional or legal claim to invoke our jurisdiction over this petition for review. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001); Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002) (rejecting constitutional challenges to IIRIRA and NA-CARA). Accordingly, we dismiss this petition for review with respect to the above petitioners. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
Petitioner Gerardo Rafael Gonzalez-Sugura does not challenge the finding that he lacks a qualifying relative as defined in 8 U.S.C. § 1229b(b)(1)(D). The BIA correctly concluded therefore that petitioner .was ineligible for cancellation of removal. See Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002). Accordingly, this petition for review is denied with respect to the above petitioner.
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.